                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN O'KEEFE,                                    Case No. 3:18-cv-01104-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE RE:
                                                 v.                                        DISMISSAL FOR FAILURE TO SERVE
                                   9

                                  10     TESLA MOTORS, et al.,                             Re: Dkt. No. 12
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Kevin O’Keefe initiated this action on February 21, 2018. Dkt. No. 1. On May

                                  14   30, 2018, I issued an order to show cause requiring him to explain his absence from a Case

                                  15   Management Conference and to show proof that he had served the defendants. Dkt. No. 12.

                                  16   O’Keefe timely responded, but he failed to show proof of service. Dkt. No. 13. Although this

                                  17   case has been pending for nearly a year, it appears that O’Keefe still has not served defendants in

                                  18   violation of Federal Rule of Civil Procedure 4(m). O’Keefe is ordered to show cause why this

                                  19   case should not be dismissed no later than February 21, 2019.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 25, 2019

                                  22

                                  23
                                                                                                    William H. Orrick
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
